Citation Nr: 0313287	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-06 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1967 to November 1968.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March, June, and 
August 2001 by the Houston, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
reopening a previously denied claim for the cause of the 
veteran's death.  

In correspondence dated in June 2001 the RO, in essence, 
denied the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318 and her September 2001 correspondence may 
be construed as a notice of disagreement with that 
determination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, this 
issue must be remanded to the RO to issue a statement of the 
case as to this matter.

It is also significant to note that the appellant's initial 
claim for service connection for the cause of the veteran's 
death was denied in a January 2000 rating decision as not 
well grounded.  The Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Among other things, 
this law eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  The law also provided 
that under certain circumstances claims that had been denied 
as not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, may be re-adjudicated as 
if the denial had not been made.  
REMAND

In February 2003, the Board sent a letter to the appellant 
informing her of certain provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA)(codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations (codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The Board sent the VCAA letter under 
38 C.F.R. § 19.9(a)(2)(ii).  However, this regulatory 
provision was recently invalidated by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA.  The RO should also 
advise her of the evidence necessary to 
substantiate her claims, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to DIC under the provisions of 
38 U.S.C.A. § 1318.  The appellant should 
be apprised that to perfect the appeal on 
this issue for Board review, she must 
submit a substantive appeal.  The RO 
should allow the requisite period of time 
for a response.

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the issue 
of entitlement to service connection for 
the cause of the veteran's death.  If it 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


